UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended January 31, 2012 [ ] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from [ ] to[ ] Commission file number 333-165539 TORON, INC. (Exact name of registrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1000 de La Gauchetiere Street West – 24 th Floor, Montreal, Quebec H3B 4W5 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (514) 448-1508 Securities registered pursuant to Section 12(b) of the Act: Title of Each Class Name of Each Exchange On Which Registered Not Applicable Not Applicable Securities registered pursuant to Section 12(g) of the Act: Common Stock (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act Yes ¨ No x Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports) and (2) has been subject to such filing requirements for the last 90 days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-K (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No x The aggregate market value of Common Stock held by non-affiliates of the Registrant on July 31, 2011 was $Nil based on a $Nil average bid and asked price of such common equity, as of the last business day of the registrant’s most recently completed second fiscal quarter. Indicate the number of shares outstanding of each of the registrant’s classes of common stock as of the latest practicable date. 201,290,000 common shares as of May 7, 2012. DOCUMENTS INCORPORATED BY REFERENCE None. 2 TABLE OF CONTENTS Page Item 1. Business 4 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 13 Item 2. Properties 13 Item 3. Legal Proceedings 16 Item 4. Mine Safety Disclosures 16 Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 16 Item 6. Selected Financial Data 17 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 22 Item 8. Financial Statements and Supplementary Data 22 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 9A. Controls and Procedures 24 Item 9B. Other Information 25 Item 10. Directors, Executive Officers, and Corporate Governance 25 Item 11. Executive Compensation 28 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 30 Item 13. Certain Relationships, Related Transactions, and Director Independence 31 Item 14. Principal Accounting Fees and Services 32 Item 15. Exhibits, Financial Statement Schedules 33 3 PART I Item 1. Business This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may”, “should”, “expects”, “plans”, “anticipates”, “believes”, “estimates”, “predicts”, “potential” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors”, that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable law, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. Our financial statements are stated in United States Dollars (US$) and are prepared in accordance with United States Generally Accepted Accounting Principles. In this annual report, unless otherwise specified, all dollar amounts are expressed in United States dollars and all references to “common shares” refer to the common shares in our capital stock. As used in this Annual Report, the terms “we”, “us”, “our”, “Toron” and “our company” mean Toron, Inc. and our wholly owned subsidiary, Toron Resources Inc., a Canadian federally incorporated company, unless otherwise indicated. Corporate Overview We were originally organized under the laws of the State of Nevada, on January 3, 2008. From our inception, we were engaged in the, marketing, sales and re-sales via the Internet of web domain names or URL’s under the website www.manageyoururl.com. Recently, our management decided to redirect our business focus towards identifying and pursuing options regarding the acquisition of mineral exploration properties. We have one subsidiary, Toron Resources Inc., a Canadian federally incorporated company. Our fiscal year end is January 31, our address is 1000 de La Gauchetiere Street West – 24 th Floor, Montreal, Quebec, H3B 4W5, and our phone number is 514-448-1508. Our Current Business On August 23, 2011 we entered into a property acquisition agreement with Stephan Leblanc and Glenn Griesbach, whereby we have agreed to acquire an undivided 100% interest in and to an aggregate of 62 mineral claims (Blocks 1, 2 and 3) located in the Province of Quebec, Canada (the “Tiblemont Claims”). The entire area known as the Tiblemont Claims is subdivided into four Blocks and 102 total claims. We have not entered into any agreements for Block 4. From January 3, 2008 through to the date of the acquisition of the Block 1 claims, discussed below, we were a designated shell company with minimal operations. On August 23, 2011, we entered into the acquisition agreement and as a result of the transfer of title to the Block 1 claims to our wholly owned subsidiary, we began operations in the acquisition of mineral exploration properties. We are no longer designated as a shell company. On September 12, 2011, our board of directors approved a forward stock split of our common stock by way of a stock dividend on a 32 (new) common shares for 1 (old) common share basis. The pay-out date was September 29, 2011. 4 Upon completion of the stock split, our issued and outstanding shares increased from 5,630,000 shares of common stock to 185,790,000 shares of common stock with a par value of $0.001. Tiblemont Claims On August 23, 2011 we entered into an acquisition agreement with Leblanc and Griesbach whereby we agreed to acquire an undivided 100% interest in and to the Tiblemont Claims. Pursuant to the acquisition agreement, we have agreed to pay to the vendor, in consideration of an undivided 100% interest in and to the Tiblemont Claims, an aggregate of 2,000,000 post-split common shares of our common stock at $0.10 per share and $100,000 in cash consideration to be paid in four installments as follows: i. Deposit : a non-refundable deposit of $5,000 to paid to the Leblanc and Griesbach upon signing of the acquisition agreement (paid); ii. Stage 1 : in consideration of the 22 claims constituting “Block 1” we shall issue 700,000 shares of our common stock and $35,000 cash consideration on or before September 30, 2011 ( these shares were issued and money paid on September 30, 2011 ); iii. Stage 2 : in consideration of the 20 claims constituting “Block 2” we shall pay 700,000 shares of our common stock and $35,000 cash consideration within 45 days following the completion of Stage 1 ( these shares were issued and money paid on November 14, 2011) iv. Stage 3 : in consideration of the 20 claims constituting “Block 3” we shall issue 600,000 shares of our common stock and $25,000 in cash consideration within 45 days following the completion of Stage 2 (these shares were issued and money paid on December 29, 2011) The Tiblemont Claims shall be subject to a 2% net smelter royalty payable to the Leblanc and Griesbach of which 1% may be purchased back from the Leblanc and Griesbach in consideration of $500,000. As of the date of this Annual Report, we have completed our acquisition of the Tiblemont Claims. 193 Quebec Claims Effective January 25, 2012, we entered into a mineral property acquisition agreement with Glenn Griesbach and 9248-7792 Quebec Inc. whereby we have agreed to acquire from Griesbach and 9248-7792 Quebec an undivided 100% interest in and to an aggregate of 193 mineral claims located in the Province of Quebec, Canada (“193 Quebec Claims”). Pursuant to the terms of the acquisition agreement, we have agreed to pay to Griesbach and 9248-7792 Quebec, in consideration of an undivided 100% interest in and to the 193 Quebec Claims, an aggregate of 8,500,000 shares of our common stock and $40,000 in cash consideration paid in 2 installments as follows: i. $15,000 payable on or before January 31, 2012 and; (Paid) ii. an aggregate of 8,500,000 shares of our common stock issued to Griesbach and 9248-7792 Quebec and $25,000 delivered and received pro rata to Griesbach and 9248-7792 Quebec. (issued and paid subsequently) Griesbach and 9248-7792 Quebec have agreed to transfer the 193 Quebec Claims, five days after receiving the full and final payment. Our company will be responsible for all costs and administrative actions required to renew any of the 193 Quebec Claims indentified in the acquisition agreement. On February 29, 2012 we completed our obligations under the acquisition agreement by issuing an aggregate of 8,500,000 shares of our common stock and paying $40,000. Through the transfer of this consideration we closed the acquisition of the 193 Quebec Claims. 5 The Claims are located in the southern-east part of the Abitibi Greenstone Belt of the Canadian Shield's Superior Province, approximately 40 km northeast ofthe mining centre of Val D'Or, Quebec. The property is located mainly in Tiblemont and Senneterre townships, with some claims in Courville and Pascalis townships. 140 Quebec Claims Effective February 6, 2012, we entered into a mineral property acquisition agreement with Griesbach and 9248-7792 Quebec, whereby our company has agreed to acquire from Griesbach and 9248-7792 Quebec an undivided 100% interest in and to an aggregate of 140 mineral claims located in the Province of Quebec, Canada (the “140 Quebec Claims”). Pursuant to the terms of the acquisition agreement, we have agreed to pay to Griesbach and 9248-7792 Quebec, in consideration of an undivided 100% interest in and to the 140 Quebec Claims, an aggregate of 5,000,000 shares of our common stock and $20,000 in cash consideration, with the issuance and payment. Griesbach and 9248-7792 Quebec shall jointly retain a 2% net smelter royalty on the 140 Quebec Claims Griesbach and 9248-7792 Quebec have agreed to transfer the 140 Quebec Claims, five days after receiving the full and final payment. Our company will be responsible for all costs and administrative actions required to renew any of the 140 Quebec Claims indentified in the acquisition agreement. On April 16, 2012, we completed our obligations under the acquisition agreement by issuing an aggregate of 5,000,000 shares of our common stock and paying $20,000. Through the transfer of this consideration, we closed the acquisition of the Claims. The property is made up of 140 mineral claims. The property is located approximately 40 kilometers north east of Val Dor in the province of Quebec in Canada. The 140 Quebec Claims cover an area of 19,563 acres and are in a region that has seen extensive exploration work over the last 80 years. These claims are also very close and adjacent to the existing 255 claims that our company already owns. Competition We are a mineral resource exploration company. We compete with other mineral resource exploration companies for financing and for the acquisition of new mineral properties. Many of the mineral resource exploration companies with whom we compete have greater financial and technical resources than those available to us. Accordingly, these competitors may be able to spend greater amounts on acquisitions of mineral properties of merit, on exploration of their mineral properties and on development of their mineral properties. In addition, they may be able to afford more geological expertise in the targeting and exploration of mineral properties. This competition could result in competitors having mineral properties of greater quality and interest to prospective investors who may finance additional exploration. This competition could adversely impact on our ability to finance further exploration and to achieve the financing necessary for us to develop our mineral properties. Compliance with Government Regulation We are committed to complying with and are, to our knowledge, in compliance with, all governmental and environmental regulations applicable to our company and our properties. Permits from a variety of regulatory authorities are required for many aspects of mine operation and reclamation. We cannot predict the extent to which these requirements will affect our company or our properties if we identify the existence of minerals in commercially exploitable quantities. In addition, future legislation and regulation could cause additional expense, capital expenditure, restrictions and delays in the exploration of our properties. 6 Environmental Regulations We are not aware of any material violations of environmental permits, licenses or approvals that have been issued with respect to our operations. We expect to comply with all applicable laws, rules and regulations relating to our business, and at this time, we do not anticipate incurring any material capital expenditures to comply with any environmental regulations or other requirements. While our intended projects and business activities do not currently violate any laws, any regulatory changes that impose additional restrictions or requirements on us or on our potential customers could adversely affect us by increasing our operating costs or decreasing demand for our products or services, which could have a material adverse effect on our results of operations. Research and Development Expenditures We have not incurred any research and development expenditures over the past two fiscal years. Employees Currently, we do not have any employees. Additionally, we have not entered into any consulting or employment agreements with our president, chief executive officer, treasurer, secretary or chief financial officer. Our directors, executive officers and certain contracted individuals play an important role in the running of our company. We do not expect any material changes in the number of employees over the next 12 month period. We do and will continue to outsource contract employment as needed. We engage contractors from time to time to consult with us on specific corporate affairs or to perform specific tasks in connection with our exploration programs. Subsidiaries We have one wholly owned subsidiary: Toron Resources Inc., a Canadian, federally incorporated company which was incorporated on September 15, 2011. Intellectual Property We do not own, either legally or beneficially, any patent or trademark. Item 1A. Risk Factors Risks Related to our Overall Business Operations We have a limited operating history with significant losses and expect losses to continue for the foreseeable future. We have yet to establish any history of profitable operations.We have incurred net losses of $398,508 and $10,303 for the fiscal years ended January 31, 2012 and 2011, respectively.As a result, at January 31, 2012, we had an accumulated deficit of $417,708 and a total stockholders’ equity deficit of $175,308. We have not generated any revenues since our inception and do not anticipate that we will generate revenues which will be sufficient to sustain our operations.We expect that our revenues will not be sufficient to sustain our operations for the foreseeable future.Our profitability will require the successful commercialization of our mining properties.We may not be able to successfully commercialize our mines or ever become profitable. 7 There is doubt about our ability to continue as a going concern due to recurring losses from operations, accumulated deficit and insufficient cash resources to meet our business objectives, all of which means that we may not be able to continue operations. Our independent auditors have added an explanatory paragraph to their audit opinion issued in connection with the financial statements for the years ended January 31, 2012 and 2011, respectively, with respect to their doubt about our ability to continue as a going concern.As discussed in Note 7 to our consolidated financial statements for the year ended January 31, 2012, we have generated operating losses since inception, and our cash resources are insufficient to meet our planned business objectives, which together raises doubt about our ability to continue as a going concern. We may not be able to secure additional financing to meet our future capital needs due to changes in general economic conditions. We anticipate needing significant capital to conduct further exploration and development needed to bring our existing mining properties into production and/or to continue to seek out appropriate joint venture partners or buyers for certain mining properties.We may use capital more rapidly than currently anticipated and incur higher operating expenses than currently expected, and we may be required to depend on external financing to satisfy our operating and capital needs.We may need new or additional financing in the future to conduct our operations or expand our business.Any sustained weakness in the general economic conditions and/or financial markets in the United States or globally could adversely affect our ability to raise capital on favorable terms or at all.From time to time we have relied, and may also rely in the future, on access to financial markets as a source of liquidity to satisfy working capital requirements and for general corporate purposes.We may be unable to secure debt or equity financing on terms acceptable to us, or at all, at the time when we need such funding.If we do raise funds by issuing additional equity or convertible debt securities, the ownership percentages of existing stockholders would be reduced, and the securities that we issue may have rights, preferences or privileges senior to those of the holders of our common stock or may be issued at a discount to the market price of our common stock which would result in dilution to our existing stockholders.If we raise additional funds by issuing debt, we may be subject to debt covenants, which could place limitations on our operations including our ability to declare and pay dividends.Our inability to raise additional funds on a timely basis would make it difficult for us to achieve our business objectives and would have a negative impact on our business, financial condition and results of operations. Our business and operating results could be harmed if we fail to manage our growth or change. Our business may experience periods of rapid change and/or growth that could place significant demands on our personnel and financial resources.To manage possible growth and change, we must continue to try to locate skilled geologists, mappers, drillers, engineers, technical personnel and adequate funds in a timely manner. We may not have access to the supplies and materials needed for exploration, which could cause delays or suspension of our operations. Competitive demands for contractors and unforeseen shortages of supplies and/or equipment could result in the disruption of planned exploration activities.Current demand for exploration drilling services, equipment and supplies is robust and could result in suitable equipment and skilled manpower being unavailable at scheduled times in our exploration programs.Furthermore, fuel prices are rising.We will attempt to locate suitable equipment, materials, manpower and fuel if sufficient funds are available.If we cannot find the equipment and supplies needed for our various exploration programs, we may have to suspend some or all of them until equipment, supplies, funds and/or skilled manpower can be obtained. 8 Attraction and retention of qualified personnel is necessary to implement and conduct our mineral exploration programs. Our future success will depend largely upon the continued services of our board members, executive officers and other key personnel.Our success will also depend on our ability to continue to attract and retain qualified personnel with mining experience.Key personnel represent a significant asset for us, and the competition for qualified personnel is intense in the mineral exploration industry. We may have particular difficulty attracting and retaining key personnel in the initial phases of our exploration programs.We do not have key-person life insurance coverage on any of our personnel. The loss of one or more of our key people or our inability to attract, retain and motivate other qualified personnel could negatively impact our ability to complete our exploration programs. Because of the speculative nature of exploration of mining properties, there is substantial risk that no commercially exploitable minerals will be found and our business will fail, and you could lose your entire investment. We have not yet started exploration of our mineral claim, and thus have no way to evaluate the likelihood that we will be successful in establishing commercially exploitable reserves of gold or other valuable minerals on our mineral claim. You should be aware of the difficulties normally encountered by new mineral exploration companies and the high rate of failure of such enterprises. The search for valuable minerals as a business is extremely risky. We may not find commercially exploitable reserves of gold or other minerals in any our mineral claim. In such a case, we may be unable to continue operations, and you could lose your entire investment. If we discover commercial reserves of gold on our mineral properties, we can provide no assurance that we will be able to successfully advance the mineral claim into commercial production. If we cannot commence commercial production, we may not be able to achieve revenues. Our current mineral properties do not contain any known bodies of ore. If our exploration program is successful in establishing ore of commercial tonnage and grade on our mineral claim, we will require additional funds in order to advance the mineral claim into commercial production. In such an event, we may be unable to obtain any such funds, or to obtain such funds on terms that we consider economically feasible, and we may be unable to generate revenues. As our business assets are located in Canada and our directors and officers are outside of the United States you may be limited in your ability to enforce US civil actions against our assets or our directors and officers. You may not be able to receive compensation for damages to the value of your investment caused by wrongful actions by our director. Our business assets are located in Canada and our directors and officers are located outside of the United States. Consequently, it may be difficult for US investors to effect service of process within the US upon our assets or our directors or officers, or to realize in the United States upon judgments of United States courts predicated upon civil liabilities under U.S. Federal Securities Laws. A judgment of a U.S. court predicated solely upon such civil liabilities may not be enforceable in Canada by a Canadian court if the U.S. court in which the judgment was obtained did not have jurisdiction, as determined by the Canadian court, in the matter. There is substantial doubt whether an original action could be brought successfully in Canada against any of our assets or our directors and officers predicated solely upon such civil liabilities. You may not be able to recover damages as compensation for a decline in your investment. 9 Risks Associated with our Industry The development and operation of our mining projects involve numerous uncertainties. Mine development projects, including our planned projects, typically require a number of years and significant expenditures during the development phase before production is possible. Development projects are subject to the completion of successful feasibility studies, issuance of necessary governmental permits and receipt of adequate financing. The economic feasibility of development projects is based on many factors such as: • estimation of reserves; • anticipated metallurgical recoveries; • future gold and silver prices; and • anticipated capital and operating costs of such projects. Our mine development projects may have limited relevant operating history upon which to base estimates of future operating costs and capital requirements.Estimates of proven and probable reserves and operating costs determined in feasibility studies are based on geologic and engineering analyses. Any of the following events, among others, could affect the profitability or economic feasibility of a project: • unanticipated changes in grade and tonnage of material to be mined and processed; • unanticipated adverse geotechnical conditions; • incorrect data on which engineering assumptions are made; • costs of constructing and operating a mine in a specific environment; • availability and cost of processing and refining facilities; • availability of economic sources of power; • adequacy of water supply; • adequate access to the site; • unanticipated transportation costs; • government regulations (including regulations relating to prices, royalties, duties, taxes, restrictions on production, quotas on exportation of minerals, as well as the costs of protection of the environment and agricultural lands); • fluctuations in metal prices; and • accidents, labor actions and force majeure events. Any of the above referenced events may necessitate significant capital outlays or delays, may materially and adversely affect the economics of a given property, or may cause material changes or delays in our intended exploration, development and production activities.Any of these results could force us to curtail or cease our business operations. Mineral exploration is highly speculative, involves substantial expenditures, and is frequently non-productive. Mineral exploration involves a high degree of risk and exploration projects are frequently unsuccessful.Few prospects that are explored end up being ultimately developed into producing mines.To the extent that we continue to be involved in mineral exploration, the long-term success of our operations will be related to the cost and success of our exploration programs.We cannot assure you that our mineral exploration efforts will be successful.The risks associated with mineral exploration include: • The identification of potential economic mineralization based on superficial analysis; • the quality of our management and our geological and technical expertise; and • the capital available for exploration and development. 10 Substantial expenditures are required to determine if a project has economically mineable mineralization.It may take several years to establish proven and probable reserves and to develop and construct mining and processing facilities.Because of these uncertainties, our current and future exploration programs may not result in the discovery of reserves, the expansion of our existing reserves or the further development of our mines. The price of gold and silver are highly volatile and a decrease in the price of gold or silver would have a material adverse effect on our business. The profitability of mining operations is directly related to the market prices of metals.The market prices of metals fluctuate significantly and are affected by a number of factors beyond our control, including, but not limited to, the rate of inflation, the exchange rate of the dollar to other currencies, interest rates, and global economic and political conditions.Price fluctuations of metals from the time development of a mine is undertaken to the time production can commence can significantly affect the profitability of a mine.Accordingly, we may begin to develop one or more of our mining properties at a time when the price of metals makes such exploration economically feasible and, subsequently, incur losses because the price of metals decreases.Adverse fluctuations of the market prices of metals may force us to curtail or cease our business operations. Mining risks and insurance could have an adverse effect on our profitability. Our operations are subject to all of the operating hazards and risks normally incident to exploring for and developing mineral properties, such as unusual or unexpected geological formations, environmental pollution, personal injuries, flooding, cave-ins, changes in technology or mining techniques, periodic interruptions because of inclement weather and industrial accidents.Although maintenance of insurance to ameliorate some of these risks is part of our proposed exploration program associated with those mining properties we have an interest in, such insurance may not be available at economically feasible rates or in the future be adequate to cover the risks and potential liabilities associated with exploring, owning and operating our properties.Either of these events could cause us to curtail or cease our business operations. We face significant competition in the mineral exploration industry. We compete with other mining and exploration companies possessing greater financial resources and technical facilities than we do in connection with the acquisition of exploration properties and leases on prospects and properties and in connection with the recruitment and retention of qualified personnel.Such competition may result in our being unable to acquire interests in economically viable gold and silver exploration properties or qualified personnel. Our applications for exploration permits may be delayed or may be denied in the future. Exploration activities usually require the granting of permits from various governmental agencies.For exploration drilling on unpatented mineral claims, a drilling plan must be filed with the Bureau of Land Management, which may then take several months or more to grant the requested permit.Depending on the size, location and scope of the exploration program, additional permits may also be required before exploration activities can be undertaken.Prehistoric or Indian grave yards, threatened or endangered species, archeological sites or the possibility thereof, difficult access, excessive dust and important nearby water resources may all result in the need for additional permits before exploration activities can commence.With all permitting processes, there is the risk that unexpected delays and excessive costs may be experienced in obtaining required permits or the refusal to grant required permits may not be granted at all, all of which may cause delays and unanticipated costs in conducting planned exploration activities.Any such delays or unexpected costs in the permitting process could result in serious adverse consequences to the price of our stock and to the value of your investment. 11 Risks Related to the Market for our Stock The market price of our common stock can become volatile, leading to the possibility of its value being depressed at a time when you may want to sell your holdings. The market price of our common stock can become volatile. Numerous factors, many of which are beyond our control, may cause the market price of our common stock to fluctuate significantly. These factors include: our earnings releases, actual or anticipated changes in our earnings, fluctuations in our operating results or our failure to meet the expectations of financial market analysts and investors; changes in financial estimates by us or by any securities analysts who might cover our stock; speculation about our business in the press or the investment community; significant developments relating to our relationships with our customers or suppliers; stock market price and volume fluctuations of other publicly traded companies and, in particular, those that are in our industry; customer demand for our products; investor perceptions of our industry in general and our Company in particular; the operating and stock performance of comparable companies; general economic conditions and trends; announcements by us or our competitors of new products, significant acquisitions, strategic partnerships or divestitures; changes in accounting standards, policies, guidance, interpretation or principles; loss of external funding sources; sales of our common stock, including sales by our directors, officers or significant stockholders; and additions or departures of key personnel. Securities class action litigation is often instituted against companies following periods of volatility in their stock price. Should this type of litigation be instituted against us, it could result in substantial costs to us and divert our management’s attention and resources. Moreover, securities markets may from time to time experience significant price and volume fluctuations for reasons unrelated to the operating performance of particular companies. These market fluctuations may adversely affect the price of our common stock and other interests in our Company at a time when you want to sell your interest in us. We do not intend to pay dividends on shares of our common stock for the foreseeable future. We may be subject to penny stock regulations and restrictions and you may have difficulty selling shares of our common stock. The SEC has adopted regulations which generally define so-called “penny stocks” to be an equity security that has a market price less than $5.00 per share or an exercise price of less than $5.00 per share, subject to certain exemptions. If our common stock becomes a “penny stock,” we may become subject to Rule 15g-9 under the Exchange Act, or the Penny Stock Rule. This rule imposes additional sales practice requirements on broker-dealers that sell such securities to persons other than established customers and “accredited investors” (generally, individuals with a net worth in excess of $1,000,000 or annual incomes exceeding $200,000, or $300,000 together with their spouses). For transactions covered by the Penny Stock Rule, a broker-dealer must make a special suitability determination for the purchaser and have received the purchaser’s written consent to the transaction prior to sale. As a result, this rule may affect the ability of broker-dealers to sell our securities and may affect the ability of purchasers to sell any of our securities in the secondary market. For any transaction involving a penny stock, unless exempt, the rules require delivery, prior to any transaction in a penny stock, of a disclosure schedule prepared by the SEC relating to the penny stock market. Disclosure is also required to be made about sales commissions payable to both the broker-dealer and the registered representative and current quotations for the securities. Finally, monthly statements are required to be sent disclosing recent price information for the penny stock held in the account and information on the limited market in penny stock. There can be no assurance that our common stock will qualify for exemption from the Penny Stock Rule. In any event, even if our common stock were exempt from the Penny Stock Rule, we would remain subject to Section 15(b)(6) of the Exchange Act, which gives the SEC the authority to restrict any person from participating in a distribution of penny stock, if the SEC finds that such a restriction would be in the public interest. 12 We are not likely to pay cash dividends in the foreseeable future. We intend to retain any future earnings for use in the operation and expansion ofour business. We do not expect to pay any cash dividends in the foreseeable future but will review this policy as circumstances dictate. Should we decide in the future to do so, as a holding company, our ability to pay dividends and meet other obligations depends upon the receipt of dividends or other payments from our operating subsidiaries. In addition, our operating subsidiaries, from time to time, may be subject to restrictions on their ability to make distributions to us, including restrictions on the conversion of local currency into U.S. dollars or other hard currency and other regulatory restrictions. Our common stock is illiquid and subject to price volatility unrelated to our operations. If a market for our common stock does develop, its market price could fluctuate substantially due to a variety of factors, including market perception of our ability to achieve our planned growth, quarterly operating results of other companies in the same industry, trading volume in our common stock, changes in general conditions in the economy and the financial markets or other developments affecting us or our competitors. In addition, the stock market itself is subject to extreme price and volume fluctuations. This volatility has had a significant effect on the market price of securities issued by many companies for reasons unrelated to their operating performance and could have the same effect on our common stock. A large number of shares may be eligible for future sale and may depress our stock price. We may be required, under terms of future financing arrangements, to offer a large number of common shares to the public, or to register for sale by future private investors a large number of shares sold in private sales to them. Sales of substantial amounts of common stock, or a perception that such sales could occur, and the existence of options or warrants to purchase shares of common stock at prices that may be below the then-current market price of our common stock, could adversely affect the market price of our common stock and could impair our ability to raise capital through the sale of our equity securities, either of which would decrease the value of any earlier investment in our common stock. Item 1B. Unresolved Staff Comments As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 2. Properties We do not currently own or lease a dedicated executive office or laboratory space. We maintain a dedicated mailing address and telephone reception service located at 1000 de La Gauchetiere Street West – 24 th Floor, Montreal, Quebec, at a cost of approximately $250.00 per month. Property held by us: As of the date of this current report on Form 10-K, we have entered into acquisition agreements related various claims in the Province of Quebec known as the Tiblemont Claims. For a description of the acquisition agreements, please see the section entitled “Business” above. History of Operations In the Val d'Or Mining District, which encompasses the Tiblemont Claims, gold was discovered in the beginning of the 20th century, with the first active mine (the Lamaque Mine) entering production in 1933. The first known geological mapping of the area of Senneterre was carried out in 1933 by one Mr. Bell employed by the "Service des Mines du Québec". 13 In the vicinity of the Tiblemont Claims, exploration works began around 1930 with the discovery of gold in 1931-1932 in the area north of Pascalis and Tiblemont townships. The Wood-Etchevery Group staked the first block of claims after the discovery of a series of auriferous lenses within the Pascalis-Tiblemont Batholith (Service des Mines du Québec, 1933). The first exploration works (prospection, rock-samples, assays, geological maps and rare drillholes) concerned the regional contact of the "Pascalis-Tiblemont Batholith" and the volcanic package north of this contact. From 1931 to 1939, several gold discoveries were made around the main northern contact either within the intrusive itself or in the volcanic near the contact. It appears that the earliest work carried out in the area now covered by the Tiblemont Claims began in 1947. This included prospecting and geophysical surveys carried out along the Uniacke prospect. Only limited drilling has been carried out over the years. Big Town Copper Mines Ltd. explored the area for volcanogenic massive sulphides (VMS) deposits. They drilled a number of electromagnetic and/or magnetic anomalies. In 1981, New Beginnings Resources Inc. drilled 12 holes in the northern parts lots 52 & 53 of Range 4, North West of the property (Block 1). In 1998, as part of a program that covered 157 mining claims, Totem Mining Corp., under an option agreement with Anglaumaque Explorations Inc. conducted a variety of regional geophysical surveys. Five holes were subsequently drilled in a small area within the northern part of lot 54 of Range 4. Present Condition and Plan of Exploration Though there is a significant amount of historical exploration on the Tiblemont Claims, none of the previous owners have established any substantial operations and no evidence of disturbances from exploration activities exists. We plan to conduct exploration activities on the Tiblemont Claims in three separate phases as follows: PHASE 1 Nature of Work Timeframe Cost Compilation and re-interpretation of all existing geophysical data concerning the property. 1 Month Data magnetic VLF and Electro Magnetic processing plus Interpretation. $10,000 Hire senior geologist. $2,400 Purchase of Digital files from Ministry of Mines. $1,200 Compilation of all historical geological, geophysical and exploration works. 2 Months Hire senior exploration geologist (45 days) $27,000 Purchase of documents from the Ministry of Mines $1,000 Digitization and computer compilations $4,000 Contingency $6,840 Total 3 Months $ 14 If the results of Phase 1 exploration work are favorable, we will continue with Phase 2. PHASE 2 Nature of Work Timeframe Cost Prospecting and Geological mapping geophysical data concerning the property. 4 Months Hire two geologist (60 days at $900/day) $54,000 Manual and Mechanical stripping $15,000 Chanel sampling and Lab assays $3,000 Line cutting (50 days at $550/day) $27,500 Geophysical GPS survey $26,000 Induced Polarization survey $80,000 Contingencies $20,025 Compilation of the new and historical data/targeting $6,000 Total 4 Months If the results of Phase 1 exploration work are favorable, we will continue with Phase 2. PHASE 3 Nature of Work Timeframe Cost Exploration Drilling (1,000 meters at $150 per meter) 5 Months $150,000 Compilation work $6,000 Contingencies $23,400 Total 5 Months Geology The geology of the Tiblemont Claims area is part of the south central-east segment of the Abitibi Greenstone Belt where a volcanic package lies north of the Pascalis-Tiblemont Batholith. This batholith, oriented on the regional NW-SE trend for about 20km is host of some diorite and quartziferous diorite particularly in its border, and is also intruded by some felsic dykes and, more rarely mafic dykes. The volcanic package is subdivided in two (2) geological formations defined at a regional scale: Heva Formation and Landrienne Formation. The Heva Formation which lies on the north batholith contact is constituted by lava flows and flow breccias, rhyolitic lava flows and pyrociastic layers of intermediate to felsic composition. The Landrienne Formation consists of basaltic flows and breccias, and rhyolitic lava flows. This entire volcanic package is intruded by narrow felsic (porphyry) and mafic (gabbro) dykes and sills. They are generally parallel to the WNW regional structural trend. Several deformation zones of regional scale crosscut the Courville-Senneterre area, defining a large deformation corridor. This deformation corridor is defined by a succession of shear zones. Following the north contact of the Pascalis-Tiblemont is the Manneville Deformation Zone (MDZ). Further north and parallel to the MDZ the Uniacke Deformation Zone (UDZ), Jolin and Bolduc deformation zones that together form a 20km wide corridor also oriented WNW. Regionally, all these deformation zones continue in the Tiblemont Claims. 15 The MDZ, affecting the Heva Formation in the north contact of the Pascalis-Tiblemont Batholith, is the host of numerous gold occurrencesand deposits (Tiblemont Consolidated, Smith-Tiblemont, Vianor, Cache d'Or Courville, Paquet Zone A et B, etc.) Gold is associated with pyrite or encountered free in quartz veins that are present in two morphological types: tensions quartz veins in felsic dyke mainly diorite to quartz-diorite and quartz veins in shear zones highly squeezed (pinch and swell). Alteration is essentially a carbonatisation and a weak silicification. The Uniacke Deformation Zone (UDZ), affecting the Landrienne Formation, is known to be the host of several gold deposits (Pershing-Manitou, Courtown-Rolartic, Heva cadillac, etc.) recognized as tension quartz veins associated with granitic or dioritic intrusives. Item 3. Legal Proceedings We know of no material, existing or pending legal proceedings against our company, nor are we involved as a plaintiff in any material proceeding or pending litigation. There are no proceedings in which any of our directors, officers or affiliates, or any registered or beneficial stockholder, is an adverse party or has a material interest adverse to our interest. Item 4. Mine Safety Disclosures Not applicable. PART II Item 5. Market for Registrants Common Equity, Related Stockholder Matters and Issuer Purchase of Equity Securities. Our common stock quoted on the OTC Bulletin Board under the Symbol “TRON”. Our common stock was listed for quotation on May 6, 2011. The following table reflects the high and low bid information for our common stock obtained from Stockwatch and reflects inter-dealer prices, without retail mark-up, markdown or commission, and may not necessarily represent actual transactions. The high and low bid prices of our common stock for the periods indicated below are as follows: OTC Bulletin Board Quarter Ended High Low January 31, 2012 $4.00 $0.0451 October 31, 2011 $0.185 $0.03 July 31, 2011 N/A N/A April 30, 2011 N/A N/A January 31, 2011 N/A N/A October 31, 2010 N/A N/A July 31, 2010 N/A N/A April 30, 2010 N/A N/A Our common stock was listed for quotation on May 6, 2011. Our first trade did not occur until August 23, 2011. 16 As of May 7, 2012, there were approximately 29 holders of record of our common stock. As of such date, 201,290,000 common shares were issued and outstanding. Our common shares are issued in registered form. Holladay Stock Transfer, 2th Pl # C,Scottsdale, AZ 85251-6015, (telephone number (480) 481-3940) is the registrar and transfer agent for our common shares. Dividends On September 12, 2011, our board of directors approved a forward stock split of our common stock by way of a stock dividend on a 32 (new) common shares for 1 (old) common share basis. The pay-out date was September 29, 2011. Upon completion of the stock split, our issued and outstanding shares increased from 5,630,000 shares of common stock to 185,790,000 shares of common stock with a par value of $0.001. Any decisions regarding dividends will be made by our board of directors. We currently intend to retain and use any future earnings for the development and expansion of our business and do not anticipate paying any cash dividends in the foreseeable future. Our board of directors has complete discretion on whether to pay dividends, subject to the approval of our stockholders. Even if our board of directors decides to pay dividends, the form, frequency and amount will depend upon our future operations and earnings, capital requirements and surplus, general financial condition, contractual restrictions and other factors that the board of directors may deem relevant. Recent Sales of Unregistered Securities; Use of Proceeds from Registered Securities Other than as disclosed below, we did not sell any equity securities which were not registered under the Securities Act during the year ended January 31, 2012 that were not otherwise disclosed on our quarterly reports on Form 10-Q or our current reports on Form 8-K filed during the year ended January 31, 2012. Equity Compensation Plan Information We do not have in effect any compensation plans under which our equity securities are authorized for issuance and we do not have any outstanding stock options. Purchase of Equity Securities by the Issuer and Affiliated Purchasers We did not purchase any of our shares of common stock or other securities during our fourth quarter of our fiscal year ended January 31, 2012. Item 6. Selected Financial Data As a “smaller reporting company”, we are not required to provide the information required by this Item. Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion should be read in conjunction with our audited financial statements and the related notes for the years ended January 31, 2012 and January 31, 2011 that appear elsewhere in this annual report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs. Our actual results could differ materially from those discussed in the forward looking statements. Factors that could cause or contribute to such differences include, but are not limited to those discussed below and elsewhere in this annual report, particularly in the section entitled "Risk Factors" beginning on page 7 of this annual report. Our audited financial statements are stated in United States Dollars and are prepared in accordance with United States Generally Accepted Accounting Principles. 17 Purchase of Significant Equipment We do not intend to purchase any significant equipment over the next twelve months. Personnel Plan We do not expect any material changes in the number of employees over the next 12 month period (although we may enter into employment or consulting agreements with our officers or directors). We do and will continue to outsource contract employment as needed. Results of Operations For the Year Ended January 31, 2012 and 2011 Year Ended January 31 Revenue $ Nil $ Nil Operating Expenses $ 363,865 $ Nil Loss from Discontinued Operations $ 34,643 $ 10,303 Net Loss $ (398,508 ) $ (10,303 ) Expenses Our operating expenses for our years ended January 31, 2012 and 2011 are outlined in the table below: Year Ended January 31 Consulting fees $ 37,177 $ Nil Professional fees $ 34,563 $ Nil Transfer agent and filing fees $ 2,660 $ Nil General and administrative $ 2,206 $ Nil Foreign currency gain $ 459 $ Nil Impairment loss on mineral properties $ 286,800 $ Nil Operating expenses for year ended January 31, 2012 increased by 100% as compared to the comparative period in 2011 primarily as a result of activities related to the property acquisitions. Revenue We have not earned any revenues since our inception and we do not anticipate earning revenues in the upcoming quarter. Liquidity and Financial Condition Working Capital At At Percentage January 31, January 31, Increase/ (Decrease) Current Assets $ 490 $ 36,400 (98.65)% Current Liabilities $ 175,798 $ Nil 100% Working Capital (Deficit) $ (175,308 ) $ 36,400 (581.61)% 18 Cash Flows Year Ended Year Ended January 31, January 31, Net Cash used in Operating Activities $ (60,910 ) $ (10,303 ) Net Cash used in Investing Activities $ (100,000 ) $ Nil Net Cash Provided by Financing Activities $ 125,000 $ 32,582 Increase (Decrease) in Cash During the Period $ ) $ We will require additional funds to fund our budgeted expenses over the next 12 months. These funds may be raised through equity financing, debt financing, or other sources, which may result in further dilution in the equity ownership of our shares. There is still no assurance that we will be able to maintain operations at a level sufficient for an investor to obtain a return on his investment in our common stock. Further, we may continue to be unprofitable. We need to raise additional funds in the immediate future in order to proceed with our budgeted expenses. Specifically, we estimate our operating expenses and working capital requirements for the next 12 months to be as follows: Estimated Expenses Description General and administrative overhead 90,000 Management and Consulting 100,000 Legal 40,000 Accounting 20,000 Exploration on mining claims 500,000 Total Future Financings We will require additional financing in order to enable us to proceed with our plan of operations, as discussed above, including approximately $750,000 over the next 12 months to pay for our ongoing expenses. These expenses include legal, accounting and audit fees as well as general and administrative expenses. These cash requirements are in excess of our current cash and working capital resources. Accordingly, we will require additional financing in order to continue operations and to repay our liabilities. There is no assurance that any party will advance additional funds to us in order to enable us to sustain our plan of operations or to repay our liabilities. We anticipate continuing to rely on equity sales of our common stock in order to continue to fund our business operations. Issuances of additional shares will result in dilution to our existing stockholders. There is no assurance that we will achieve any additional sales of our equity securities or arrange for debt or other financing to fund our planned business activities. We presently do not have any arrangements for additional financing for the expansion of our exploration operations, and no potential lines of credit or sources of financing are currently available for the purpose of proceeding with our plan of operations. Contractual Obligations As a “smaller reporting company”, we are not required to provide tabular disclosure obligations. 19 Going Concern We have not generated any revenues and are dependent on our ability to raise capital from stockholders or other sources to meet our obligations and repay our liabilities arising from normal business operations when they become due. In their report on our audited financial statements for the year ended January 31, 2012, our independent auditors included an explanatory paragraph regarding concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosure describing the circumstances that lead to this disclosure by our independent auditors. Off-Balance Sheet Arrangements We have no off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources that is material to stockholders. Critical Accounting Policies The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with the accounting principles generally accepted in the United States of America. Preparing financial statements requires management to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenue, and expenses. These estimates and assumptions are affected by management’s application of accounting policies. We believe that understanding the basis and nature of the estimates and assumptions involved with the following aspects of our financial statements is critical to an understanding of our financial statements. Basis of Presentation and Principles of Consolidation These consolidated financial statements of our company have been prepared in accordance with generally accepted accounting principles in the United States and are expressed in US dollars. Our company’s fiscal year end is January 31. The consolidated financial statements include the accounts of Toron Inc. and its 100% owned subsidiary, Toron Resources Inc. All significant intercompany balances and transactions have been eliminated upon consolidation. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, and disclosure of contingent assets and liabilities, at the date of these financial statements, and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Long-Lived Assets In accordance with ASC 360, Property, Plant, and Equipment , our company tests long-lived assets or asset groups for recoverability when events or changes in circumstances indicate that their carrying amount may not be recoverable. Circumstances which could trigger a review include, but are not limited to: significant decreases in the market price of the asset; significant adverse changes in the business climate or legal factors; accumulation of costs significantly in excess of the amount originally expected for the acquisition or construction of the asset; current period cash flow or operating losses combined with a history of losses or a forecast of continuing losses associated with the use of the asset; and current expectation that the asset will more likely than not be sold or disposed significantly before the end of its estimated useful life. Recoverability is assessed based on the carrying amount of the asset and its fair value which is generally determined based on the sum of the undiscounted cash flows expected to result from the use and the eventual disposal of the asset, as well as specific appraisal in certain instances. An impairment loss is recognized when the carrying amount is not recoverable and exceeds fair value. 20 Asset Retirement Obligations Our company follows the provisions of ASC 410 – 20, Asset Retirement Obligations which establishes standards for the initial measurement and subsequent accounting for obligations associated with the sale, abandonment or other disposal of long-lived tangible assets arising from the acquisition, construction or development and for normal operations of such assets. As at January 31, 201
